DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment field 4/21/2021. 
 	Claims 1, 4-6, 8-13 and 18-21 are pending. 
	This application claims priority under 37 USC to PCT/US2016032392 filed 5/13/16 which claims priority to U.S. provisional application 62/331,156 filed 05/03/2016, U.S. provisional application 62/301,980 filed 03/01/2016, U.S. provisional application 62/252,055 filed 11/06/2015 and 62/162,174 filed 05/15/2015. Support for the claims is found in at least the 62/162,174 filed 05/15/2015.

Information Disclosure Statement
An information disclosure statement filed 4/21/2021 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as applications and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
Documents submitted without translations have not been considered and are crossed off of the 1449. 

Response to Amendments
	Applicants’ amendments are sufficient to overcome the rejections under 35 USC 112, second and the objections to the claims. 
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is maintained for reasons below.
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  The claims are drawn to an amount that inhibits growth delay, inhibits hepatospenomegaly, inhibits cardiopulmonary disease, or inhibits skeletal dysplasia, or any combination thereof. There is no description of the method that allows the listed conditions to be treated differently from the base method. In other words, there is no further step that leads to the resolution of these conditions that is distinct from the steps of claim 1.  
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

In this case, there is uncertainty as to what steps are necessary to mediate these outcomes. Given the absence of guidance: undue experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.  

Response to Arguments
Applicants argue that the claim is distinct from claim 1 as it requires an amount of AAV to mediate the effects. However, the claims have not described the amount of AAV to mediate this effect and hence have not described the claim. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the molecule amount itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 8-13 and 18-21 are rejected under 35 U.S.C. 103 as obvious over McIvor et al (U.S. Patent 9,827,295; see entire document) and; see entire document) as evidenced by Yund et al (Mol Genet Metab. 2015 Feb, pages 170–177; see entire document) and Laoharawee et al (Abstract 369, Molecular Therapy Volume 23, Supplement 1, May 2015 published April 28, 2015). This rejection is maintained for reasons below.


    PNG
    media_image1.png
    118
    650
    media_image1.png
    Greyscale

McIvor et al teach methods of treating MPSII (Hunter Syndrome) by administration of an rAAV encoding IDS intranasally (see e.g. col 2-3, bridging ¶). Immunotolerized and immune suppressants can be included in the method (see e.g. col 3, line 30-40). The rAAV can be rAAV9 or rAAVrh10 (see e.g. col 3, line 5 and col 4, line 53). McIvor also includes immune suppressants in optional methods (see e.g. claim 12). The effect of enhanced neuro recognition would have naturally flowed from the steps. 
Applicants have argued that one would not have expected treatment. However, the art has made clear that neurocognition deficiencies are known parameters of MPSII. Yund et al teach that Hunter syndrome (MPS II) which is caused by a deficiency of iduronate-2-sulfatase (see page 2, col 3) is associated with neurocognitive issues (see e.g. page 4). 
Laoharawee et al also confirm the connection of neurocognitive issues with IDS. 
We have been developing the use of AAV9 vectors for delivery of the human IDS gene into the central nervous system of MPS II mice to restore IDS levels in the brain and prevent the emergence of neurocognitive deficits in the treated animals

Hence, treating a symptom would include enhancing this loss of function as it is innately intertwined with the disease. 
Based on such teachings, the effect of treatment as set forth by McIvor et al is enhanced neurocognition. 

Claims 1, 4-6, 8-13 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf et al (U.S. 20120288489; see entire document) as evidenced by Yund et al (Mol Genet Metab. 2015 Feb, pages 170–177; see entire document) and Laoharawee et al (Abstract 369, Molecular Therapy Volume 23, Supplement 1, May 2015 published April 28, 2015) and in view of McIvor et al (U.S. Patent 9,827,295; see entire document) or Aronovich (Mol Genet Metab. 2015 February ; 114(2): 83–93; see entire document) and Arruda et al (Molecular Therapy, 2009, pages 1492-1503). This rejection is maintained for reasons below.
Wolf et al similarly highlight use of AAV for treatment of neurological symptoms associated with lysosomal disease i.e. Hunter syndrome and deficiency of IDS (see e.g. claim 4). 
Yund et al teach that Hunter syndrome (MPS II) which is caused by a deficiency of iduronate-2-sulfatase (see page 2, col 3) is associated with neurocognitive issues (see e.g. page 4). 
Laoharawee et al also confirm the connection of neurocognitive issues with IDS wherein AAV delivery of IDS to the CNS through the cerebrospinal fluid (i.e. how intranasal delivery operates) reverse the neurological issues i.e. neurocognitive issues. 
These results show the potential therapeutic benefit of AAV9-mediated IDS gene delivery to the CNS through the cerebrospinal fluid to address neurological manifestations of MPS II, Hunter syndrome.

Hence, treating a symptom would include enhancing this loss of function as it is innately intertwined with the disease. 
 In the abstract Wolf invokes intranasally administration. And the text indicates why it is preferred (¶0006, 0036, 0038, 0039). Figure 1 demonstrates how widespread delivery is. 

    PNG
    media_image2.png
    154
    343
    media_image2.png
    Greyscale

[0012] Further provided is a composition comprising a recombinant AAV vector comprising an open reading frame for a lysosomal storage enzyme and a method to prevent, inhibit or treat one or more symptoms of a lysosomal storage disease in a mammal in need thereof, comprising: intranasally administering to the mammal a composition comprising an effective amount of a recombinant AAV comprising an open reading frame for a lysosomal storage enzyme.

[0009] In one embodiment, a preparation of lysosomal storage enzymes, e.g., one formulated for intranasal administration, is employed. Those active agents likely reach the brain via the nasal cavity by a combination of pathways involving the olfactory nerves, vasculature, CSF, and lymphatic systems. Extracellular rather than intracellular transport is likely, due to the high concentrations of agents that reach the CNS soon after delivery.

Finally as dictated for function by Laoharawee, intranasal delivery leads to cerebrospinal fluid delivery, 
[Wolf, 0030] While the exact mechanisms underlying intranasal drug delivery to the CNS are not entirely understood, an accumulating body of evidence demonstrates that pathways involving nerves connecting the nasal passages to the brain and spinal cord are important. In addition, pathways involving the vasculature, cerebrospinal fluid, and lymphatic system have been implicated in the transport of molecules from the nasal cavity to the CNS. It is likely that a combination of these pathways is responsible, although one pathway may predominate, depending on the properties of the therapeutic, the characteristics of the formulation, and the delivery device used.

The delivery is by rAAV weekly and hence with multiple doses (sec e.g. ¶ 0069 and claim 9). 
The only difference between the art and Wolf is the type of AAV to use. However, the art is clear that AAV9 and AAVrh10 are preferred for such targets. 
(McIvor) In one embodiment, the methods involve delivering to the CNS of an adult mammal in need of treatment a composition comprising an effective amount of a rAAV-9 vector comprising an open reading frame encoding IDUA These methods are based, in part, on the discovery that an AAV-9 vector can efficiently transduce the therapeutic transgene in the brain/CNS of adult subjects, restoring enzyme levels to wild type levels, (see FIG. 15, infra). The results achieved using AAV-9 are surprising in view of previous work which demonstrated that intravascular delivery of AAV-9 in adult mice does not achieve widespread direct neuronal targeting (see Foust et al., 2009), as well as additional data showing that direct injection of AAV8-IDUA into the CNS of adult IDUA-deficient mice resulted in poor transgene expression (FIG. 18).

(Aronovich) For delivery of transgenes to the CNS, adeno-associated virus (AAV) vectors appear to be the most effective. Some serotypes, such as AAV9 family of vectors, can cross the BBB and transduce endothelial cells, neurons and astrocytes throughout the CNS and PNS, as well as somatic tissues after a single administration into either the blood or the CSF [76, 80-85]. Therapeutic effect using AAV9 has been demonstrated in mice [76, 79, 83], cats [78, 82, 86], dogs [78, 87-89], pigs [90] and non-human primates [35, 83, 91, 92]. AAV9 vectors also may be efficient in correcting the CNS following intranasal delivery (Lalitha Belur and Scott McIvor, personal communication), an alternative non-invasive route into the brain.

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate rAAV of McIvor and Aronovich in the methods of Wolf et al. Such a modification would have resulted in a virus used in the methods encompassed by the claimed method. As noted above: 1) McIvor teaches that AAV9 and AAVrh10 are used to transduce the CNS and that AAV9 is superior for transduction of cells in the brain; 2) Aronovich teaches for CNS delivery for MPS disorders the known preferences for intranasal delivery of AAV9 and AAVrh10 3) Wolf teaches that transduction of the CNS and brain are critical for treatment of MPS with genes encoding IDS for example wherein the effect is enhanced neurocognition. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of treatment of MPSII for example would be improved with rAAV9 or rAAVrh10.
Applicants claim use of specific immunosuppressant with the gene therapy. The references discuss use of immunosuppressant but not in detail. However, such compounds were well known in the art as demonstrated by the teachings of Arruda et al, see e.g. Table 1.

Response to Amendments
Regarding the rejection under 35 USC 102/103, applicants argue that McIvor does not mention neurocognition and that distribution of the IDUA activity in all parts of the brain after intrathecal or intracranial administration does not equate to enhancement of neurocognition. To this end, applicants argue that a secondary reference can only be employed to show a first reference is enabling, to explain the meaning of a term or show that a characteristic is inherent. 
	Applicants’ arguments are that McIvor does not teach intranasal administration. However, as demonstrated above, McIvor does not repeat what is known but relies on well-known aspects of the art. As shown this includes intranasal administration of IDS. 
(McIvor (46)) Intranasal delivery bypasses the BBB and targets therapeutics directly to the CNS utilizing pathways along olfactory and trigeminal nerves innervating the nasal passages (Frey I I, 2002; Thorne et al., 2004; Dhanda et al., 2005).
(54) While the exact mechanisms underlying intranasal drug delivery to the CNS are not entirely understood, an accumulating body of evidence demonstrates that pathways involving nerves connecting the nasal passages to the brain and spinal cord are important. In addition, pathways involving the vasculature, cerebrospinal fluid, and lymphatic system have been implicated in the transport of molecules from the nasal cavity to the CNS. It is likely that a combination of these pathways is responsible, although one pathway may predominate, depending on the properties of the therapeutic, the characteristics of the formulation, and the delivery device used.
(55) Therapeutics can rapidly gain access to the CNS following intranasal administration along olfactory nerve pathways leading from the nasal cavity directly to the CNS. Olfactory nerve pathways are a major component of intranasal delivery, evidenced by the fact that fluorescent tracers are associated with olfactory nerves as they traverse the cribriform plate (Jansson et al., 2002), drug concentrations in the olfactory bulbs are generally among the highest CNS concentrations observed (Thorne et al., 2004; Banks et al., 2004; Graff et al., 2005a); Nonaka et al., 2008; Ross et al., 2004; Ross et al., 2008; Thorne et al., 2008), and a strong, positive correlation exists between concentrations in the olfactory epithelium and olfactory bulbs (Dhuria et al., 2009a).

The question is would this method have enhanced neurocognition. Regarding inherency and the requirement of teachings, the analysis is does the method invoke any new steps. If not, applicants are simply applying a new use to an old method. An enhanced neurorecognition naturally flows from the steps which are the same. 
III. A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

A composition made of the same and used in the same is not new in use. Here, the teachings of McIvor for the claims are shown.
Intranasal administration:(13) In one embodiment, the method includes intranasally administering to a mammal a composition comprising an effective amount of a rAAV-9 vector comprising an open reading frame encoding a gene product, the expression of which in the central nervous system of the mammal prevents, inhibits or treats the one or more symptoms, and optionally administering a permeation enhancer. In one embodiment, intranasal delivery may be accomplished as described in U.S. Pat. No. 8,609,088, the disclosure of which is incorporated by reference herein. 

rAAV9 or rh10:(15) The invention also provides a method to prevent, inhibit or treat one or more symptoms associated with a disease of the central nervous system in a mammal in need thereof. A mammal immunotolerized to a gene product that is associated with the disease is administered a composition comprising an effective amount of a rAAV vector comprising an open reading frame encoding a gene product, the expression of which in the central nervous system of the mammal prevents, inhibits or treats the one or more symptoms. In one embodiment, the gene product is a lysosomal storage enzyme. In one embodiment, the mammal is an adult. In one embodiment, the rAAV vector is an AAV-1, AAV-2, AAV-3, AAV-4, AAV-5, AAV-6, AAV-7, AAV-8, MV rh10, or AAV-9 vector. In one embodiment, the mammal is a human. In one embodiment, multiple doses are administered. In one embodiment, the composition is administered weekly.

IDS:(16) Gene products that may be encoded by rAAV vectors include, but are not limited to, alpha-L-iduronidase, iduronate-2-sulfatase, heparan sulfate sulfatase, N-acetyl-alpha-D-glucosaminidase, beta-hexosaminidase, alpha-galactosidase, betagalactosidase, beta-glucuronidase, glucocerebrosidase, fibroblast growth factor-2 (FGF-2), brain derived growth factor (BDGF), neurturin, glial derived growth factor (GDGF), tyrosine hydroxylase, dopamine decarboxylase, or glutamic acid decarboxylase.

MPSII: (17) Hunter syndrome (a deficiency of iduronate-2-sulfatase)
The claimed process here is not directed to a new use; it is the same use, and it consists of the same steps as described. In Bristol-Myers Squibb Co., the court held that the patentee was attempting to claim the inherent result of a known process, Bristol-Myers Squibb Co., 246 F.3d at 1377. The court held that such inherent claim limitations did not impart patentability to the claims. 
	Applicants had previously questioned the aspect of neurocognition in MPSII. Evidentiary art was provided to demonstrate that this is a “symptom” such that since the steps overlap and there are not new steps that would reflect a new ability to target neurocognition, the same steps with the same subject would have inherent naturally flowing results. 
	


Regarding the rejection under 35 USC 103, applicants argue that Wolf does not teach intranasal administration of IDS but teaches intracerebroventricular administration of IDUA. And applicant argues that none of the remaining references teach the missing components.
This is not a reflection of Wolf in totality. In fact, Wolf is drawn to methods of intranasal administration for CNS disorders. 


The present invention is directed to the intranasal administration of lysosomal storage enzymes, which provides for a less invasive delivery method and so fewer inpatient or outpatient visits. The method is employed in order to prevent, inhibit or treat neurological deterioration, such as progressive mental retardation, in mammals with a MPS disease. Lysosomal storage diseases include, but are not limited to, mucopolysaccharidosis (MPS) diseases, for instance, mucopolysaccharidosis type I, e.g., Hurler syndrome and the variants Scheie syndrome and Hurler-Scheie syndrome (a deficiency in alpha-L-iduronidase); Hunter syndrome (a deficiency of iduronate-2-sulfatase).

[0008] Thus, the invention provides a method to prevent, inhibit or treat one or more neurological symptoms of a lysosomal storage disease in a mammal in need thereof. The method includes intranasally administering to the mammal a composition comprising an effective amount of a lysosomal storage enzyme. In one embodiment, the enzyme is alpha-L-iduronidase, iduronate-2-sulfatase, heparan sulfate sulfatase, N-acetyl-alpha-D-glucosaminidase, beta-hexosamine, alpha-galactosidase, betagalactosidase, beta-glucuronidase or glucocerebrosidase. In one embodiment, the mammal is a human. 

The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the method steps to treat neurocognition result and appear both in the specification and in the claims. Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).
This CNS delivery leads to rapid accumulation in all parts of the brain. 
(0006) Further, it was unexpected that the enzyme reached the brain in relatively large amounts.

(0039) Drugs can access the CNS via these same pathways after intranasal administration, moving from the nasal passages to the CSF to the brain interstitial spaces and perivascular spaces for distribution throughout the brain. These drainage pathways are significant in a number of animal species (sheep, rabbits, and rats) accounting for approximately 50% of CSF clearance (Bradbury et al., 1981; Boulton et al., 1999; Boulton et al., 1996; Cserr et al., 1992). Pathways between the nasal passages and the CSF are still important and functional in humans, evidenced by the fact that therapeutics are directly delivered to the CSF following intranasal delivery, without entering the blood to an appreciable extent (Born et al., 2002). A number of intranasal studies demonstrate that drugs gain direct access to the CSF from the nasal cavity, followed by subsequent distribution to the brain and spinal cord.

Rapid distribution of IDUA to all parts of the brain of MPS 1 mice was demonstrated after intranasal administration of the enzyme protein. This treatment may also prevent the accumulation of storage materials in the brains of these animals as well as the emergence of neurocognitive deficiency, assessed as described above for MPS 1 mice treated by ICV infusion of AAV-IDUA vector at birth.

The secondary art (which is prior art) in both cases was provided to demonstrate that enhanced neurocognition is an enabled consequence of such treatment. Yund et al details the correlation of neurocognitive deficits with the disorder meaning that treatment of the disorder inherently treats neurocognitive aspect. This is confirmed as Laoharawee evidences that by distributing the missing enzyme to all parts of the brain restores IDS levels and prevents neurocognitive disorders.  
It is noted that applicants cite to 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-6, 8-13 and 18-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-16 of U.S. Patent 9,249,424 in view of McIvor et al (U.S. Patent 9,827,295; see entire document) and Aronovich (Mol Genet Metab. 2015 February ; 114(2): 83–93; see entire document). This rejection is maintained for reasons of record below. 
  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. The only difference between the claims is that the instant claims do not provide the nature of the rAAV. However, as set forth in the art, i.e. McIvor and Aronovich, use of rAAV9 and rAAVrh10 for the diseases of U.S. Patent 9,827,295 was well known in the art. 
(McIvor)  In one embodiment, the methods involve delivering to the CNS of an adult mammal in need of treatment a composition comprising an effective amount of a rAAV-9 vector comprising an open reading frame encoding IDUA.  These methods are based, in part, on the discovery that an AAV-9 vector can efficiently transduce the therapeutic transgene in the brain/CNS of adult subjects, restoring enzyme levels to wild type levels.  (see FIG. 15, infra).  The results achieved using AAV-9 are surprising in view of previous work which demonstrated that intravascular delivery of AAV-9 in adult mice does not achieve widespread direct neuronal targeting (see Foust et al., 2009), as well as additional data showing that direct injection of AAV8-IDUA into the CNS of adult IDUA-deficient mice resulted in poor transgene expression (FIG. 18).  

(Aronovich) In a subsequent study, the same group compared AAV serotypes 8, 9, Rh10, and Rh43 in the rat brain and found that AAV9 was superior to AAV8 at mediating expression of the GFP reporter gene (Klein et al. 2008).

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate rAAV of McIvor and Aronovich in the methods of Wolf et al. Such a modification would have resulted in a virus used in the methods encompassed by the claimed method. 
As noted above: 1) Aronovich teaches that AAV9 and AAVrh10 are used to transduce the CNS and that AAV9 is superior for transduction of cells in the brain; 2) McIvor teaches the same and 3) The instant claims are drawn to inhibiting neurological signs (lack of neurocognition) by administration with rAAV intranasally. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of treatment of MPS1 for example would be improved with rAAV9 or rAAVrh10.
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding U.S. Patent 9, 249,424, then two different assignees would hold a patent to the claimed invention of U.S. Patent 9, 249,424, and thus improperly there would be possible harassment by multiple assignees.

Claims 1, 4-6, 8-13 and 18-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 5-18, 20-24, and 26-31 of copending application 15/717,358 and claims 1-4, 7-10, 15-21 and 27-29 of copending application 16/461,271. This is in part maintained and in part an amended rejection.
    An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. The only difference between the claims is that the copending claims do not explicitly state that the administration is intranasally and treats neurocognition. However, this is an inherent step of the claimed method. One would in treating a deficiency of IDS or recover neurologic function treat reduced neurocognition which is one of the neurological signs.  As well, the copending claims simply require that the rAAV is administered to a cisterna magna/CNS of the human. Intranasal administration will lead to administration indirectly to the cisterna magna. The instant claims are thus generic by not limiting where the virus is administered. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding copending application 15/717,358 and copending application 16/461,271, then two different assignees would hold a patent to the claimed invention of copending application 15/717,358 and copending application 16/461,271, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Response to Arguments
  Applicants argue that the claims of McIvor et al are not double patenting. McIvor claim a method of treating a deficiency in IDS with a rAAV to treat neurological signs by intranasal administration.  A deficiency in IDS is defined in the specification as MPSII (Hunter syndrome (a deficiency of iduronate-2-sulfatase). The only difference between the two is the choice of rAAV. Applicants have not explained why in light of the art one would not have selected rAAV9 or rAAVrh.10 as the rAAV. The art is clear that rAAV9 or rAAVrh10 is the vector of choice for such methods.  
Applicants have not chosen to address the provisional ODP. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633